            Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 RORY D. WHITE,                                  *

        Plaintiff,                               *

        v.                                       *
                                                                       CIVIL NO. JKB-18-3232
CITY OF HAGERSTOWN, et al.,                      *

        Defendants.                              *

      *         *     *      *       *       *       *      *      *       *       *      *

                                         MEMORANDUM

       Plaintiff Rory D. White sued the City of Hagerstown and Hagerstown Police Officers Zach

McKoy, Alec Routhier, Mitchell Filges, John Doe 1, and John Doe 2 (collectively, “Defendants”)

alleging that the officers unlawfully seized him and subjected him to excessive force in violation

of 42 U.S.C. § 1983. Defendants moved “to dismiss or for summary judgment, or, in the

alternative, to bifurcate count 3 (Monell claim) and stay discovery” (ECF No. 16), and that motion

is currently pending. Also pending are White’s motion for leave to file a sur-reply (ECF No. 24),

and Defendants’ motion to supplement their dispositive motion (ECF No. 27). All the motions are

fully briefed and no hearing is required. See Local Rule 105.6 (D. Md. 2018). For the reasons set

forth below, the Court will deny White’s motion for leave to file a sur-reply and grant Defendants’

motion to supplement. White’s claims against Officers Filges and Routhier will be dismissed on

statute of limitations grounds. Summary judgment will be granted to Officer McKoy and denied

to the City of Hagerstown. The request for bifurcation will be denied as moot.

       I.       Background

       This lawsuit arises out of the Defendant officers’ seizure of Mr. White on the evening of

October 17, 2015. Though certain details are contested, the events at issue are largely agreed upon
           Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 2 of 21



by the parties. At approximately 7:30 p.m., Mr. White’s wife, Nyisha White,1 called 911

requesting assistance in relation to a domestic dispute at the Whites’ home at 1061A Noland Drive

in Hagerstown. (Am. Compl. ¶ 12, ECF No. 5; CAD Printout, Mot. to Dismiss Ex. 2, ECF No.

16-4.) Officer McKoy was the first officer to arrive at the scene, where he found Mr. and Mrs.

White, as well as Mrs. White’s children and a friend of her daughter. (Am. Compl. ¶ 16; McKoy

Incident Report, Mot. to Dismiss Ex. 3, ECF No. 16-5.) Officer McKoy spoke with Mrs. White

outside her husband’s presence, and she reported he “had been acting strange and talking out of

his head . . . saying things like, ‘This is it, the world is going to end today,’ and ‘someone is going

to die, everyone is going to die.’” (McKoy Incident Report.) Mrs. White also stated that her

husband “is a PCP [phencyclidine] user, and she believed he was currently under the influence of

PCP.” (Id.; White Aff. ¶ 5, Opp’n Mot. to Dismiss Ex. 1, ECF No. 19-2.) Though Mrs. White did

not accuse her husband of any specific violent or criminal acts, she “stated she wanted him

removed from the house because she felt that he was a danger to the children and she was scared.”

(McKoy Incident Report.)

        After speaking with Mrs. White, Officer McKoy was joined by Officer Routhier, and both

officers went to speak with Mr. White. (Id.; Routhier Aff. ¶¶ 3–5, Mot. to Dismiss Ex. 4, ECF No.

16-6.) There is some dispute regarding this interaction, though all parties agree that Mr. White

denied any drug use, claimed that his wife was the one acting “crazy,” and urged the officers to

take her into custody rather than him. (White Aff. ¶¶ 10, 25; McKoy Incident Report.) In their

sworn statements, both police officers testify that Mr. White appeared to be “sweating profusely,”

highly agitated, unable to focus or respond to questions, and otherwise acting in a concerning



1
  The Court notes that though in Mr. White’s affidavit, he refers to his wife as “Nyisha,” the Amended Complaint
refers to her as “Neisha,” and White’s briefing refers to her as both “Nyisha” and “Niesha.” The Court will adopt the
spelling used in Mr. White’s sworn statement.

                                                         2
           Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 3 of 21



manner consistent with his wife’s narrative and PCP use. (McKoy Incident Report; Routhier Aff.

¶¶ 5–7.) Officer Routhier states that, consistent with Mrs. White’s report, Mr. White “yelled about

the end of the world and that everyone is going to die.” (Routhier Aff. ¶ 7.) Officer McKoy

specifically recalls Mr. White saying, “do you believe in god because this is the end, tonight is the

end of the world.” (McKoy Incident Report.) In his own affidavit, Mr. White contests that he

“was not sweating profusely, feeling numb” or otherwise experiencing other symptoms associated

with PCP use. (White Aff. ¶ 24.) However, Mr. White does note that having police officers enter

his home and question him made him increasingly fearful, as he began to sense that he might be

taken into custody or harmed. (Id. ¶¶ 26–27.) Mr. White’s affidavit does not contest that he made

the statements regarding the imminent end of the world reported by the officers.2

         At some point, the officers called for Emergency Medical Technician (“EMT”) assistance,

and an EMT team soon arrived at the house with an ambulance. (Gargana Aff. ¶¶ 3–7, Mot. to

Dismiss Ex. 5, ECF No. 16-7.) EMT Jennifer Gargana testifies that when they arrived, “Mr. White

was yelling something about the world ending, was fidgety, and was sweating profusely.” (Id. ¶

5.) EMT Casey McKnight similarly testifies that he observed Mr. White “yelling things like ‘we’re

all gonna die.’” (McKnight Aff. ¶ 5, Mot. to Dismiss Ex. 6, ECF No. 16-8.) Again, Mr. White

does not deny making these statements, though he does contest other aspects of the EMTs’

testimony in his affidavit. Mr. White refused to allow the EMTs to examine him or follow the

EMTs to the waiting ambulance, insisting that he had not used PCP and did not require medical

attention. (White Aff. ¶¶ 26–29; McKoy Incident Report.) He remained seated in a chair. (Id.)

         After trying to convince Mr. White to follow the EMTs, Officers McKoy and Routhier

attempted to physically seize Mr. White from his chair and bring him to the ambulance. (McKoy


2
  Further, in his opposition brief and proposed sur-reply brief, White implicitly concedes that he did indeed make these
statements. (See Opp’n Mot. to Dismiss at 23, ECF No. 19; Proposed Sur-Reply at 4, ECF No. 24-2.)

                                                           3
         Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 4 of 21



Incident Report; Routhier Aff. ¶¶ 7–9; White Aff. ¶¶ 29–31.) In his Incident Report, Officer

McKoy notes that by this point, he was concerned that Mr. White “was a danger to himself and

everyone in the house.” (McKoy Incident Report.) Mr. White resisted the officers’ efforts to pull

him from the chair and bring his arms behind his back, and the officers then pulled Mr. White to

the floor by his arms and pants. (McKoy Incident Report; Routhier Aff. ¶¶ 7–9; White Aff. ¶¶ 29–

31.) As a result of the officers’ pulling, Mr. White’s pants came off, and Mr. White brought both

hands underneath his body to protect himself. (White Aff. ¶¶ 30–33.) As Mr. White lay on his

stomach, Officers McKoy and Routhier continued to attempt to pull his arms behind his back, but

Mr. White was able to resist their efforts. (Id.)

       More officers then arrived on the scene, including Officer Filges. (Filges Incident Report,

Mot. to Dismiss Ex. 7, ECF No. 16-9.) In an effort to force Mr. White to give up his hands, Officer

Filges tasered him in the back twice, causing Mr. White significant pain. (Id.; White Aff. ¶¶ 34–

39.) There is no evidence that Mr. White was actively threatening the police officers at the time

he was tasered, or doing anything besides keeping his hands held under his body. Following the

second taser use, the officers were able to pull Mr. White’s arms behind his back, handcuff him,

then take him to the waiting ambulance. (White Aff. ¶ 39.) The taser barbs were left in Mr.

White’s back and continued to cause him pain. (Id.)

       The officers and EMTs then brought Mr. White to the Emergency Department of Meritus

Medical Center, where he was admitted based on a petition for emergency evaluation submitted

by Officer McKoy pursuant to Md. Code Ann., Health-Gen § 10-622. (Am. Compl. ¶¶ 45–47;

Petition for Emergency Evaluation, Compl. Ex. 1, ECF No. 1-2.) In the petition, Officer McKoy

responded to a prompt regarding his reason for believing White presented a danger to himself or

others by noting: “He was talking outside of his head saying things like ‘Everyone is going to die



                                                    4
         Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 5 of 21



tonight, It’s the end of time. You guys are going to try to kill me.” (Id.) Following his arrival at

Meritus Medical Center, Mr. White screamed for help and was sedated. (White Aff. ¶ 42; Am.

Compl. ¶ 109.) The treatment providers at Meritus Medical Center then administered a drug test,

and Mr. White tested negative for any drugs or alcohol. (White Aff. ¶¶ 45–49.) Mr. White was

given a psychiatric evaluation the next morning and was then discharged from the hospital. (Id.)

No criminal charges were filed in relation to the incident. (Id. ¶ 50.)

       Subsequently, on April 4, 2016, White provided the City of Hagerstown (“the City”) with

notice of a “pending claim against the Hagerstown City Police Department” in relation to this

incident pursuant to Md. Code Ann. Cts. & Jud. Proc. § 5-304. (Am. Compl. ¶ 109.) White then

waited until October 17, 2018—the last day of the three-year statute of limitations period—before

filing the Complaint and initiating this lawsuit. (Compl., ECF No. 1.) In the Complaint, White

named as Defendants the City of Hagerstown, “Officer McKay #5086,” and four unnamed “John

Doe” Officers. (Id.) He claimed that the officers had committed an unlawful seizure and used

excessive force in violation of 42 U.S.C. § 1983 and sued each officer in both his official and

individual capacity. (Id.) White also claimed that the City was liable for its officers’ excessive

use of a taser and attached official policies allegedly establishing the City’s culpability. (Id.)

       The next day, October 18, 2018, White submitted proposed summonses. (ECF No. 3.) The

summonses issued on March 18, 2019. (ECF No. 4.) White and his counsel do not appear to have

taken any steps to inquire regarding the status of the summonses or effect service prior to March

18, 2019. Nor did White or counsel take any steps to effect service after the summonses were

issued. Instead, on April 8, 2019, White filed an Amended Complaint correcting Officer McKoy’s

name, substituting Officers Routhier and Filges in the place of two of the original Complaint’s

“John Doe” officers, and adding allegations related to those officers’ roles in events. (ECF No.



                                                  5
         Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 6 of 21



5.) Summonses for the Amended Complaint issued the next day. (ECF No. 7.) Again though,

White and his counsel made no effort to serve any Defendant.

       On August 9, 2019, the Court ordered White to show cause why the case should not be

dismissed for failure to prosecute, given his failure to complete service or request an extension

during the period established by Federal Rule of Civil Procedure 4(m). (ECF No. 8.) White’s

counsel responded with a letter stating that the failure was the result of an administrative error on

counsel’s part, and the Court ordered Mr. White to file proof of service or a waiver of service

within 30 days. (ECF Nos. 9, 10.) On August 23, 2019, counsel for the City and Officers McKoy,

Filges, and Routhier waived service. (ECF Nos. 13, 14.)

       Subsequently, on September 9, 2019, Defendants filed their pending “motion to dismiss or

for summary judgment, or, in the alternative, to bifurcate count 3 (Monell claim) and stay

discovery.” (ECF No. 16.) Defendants principally argued that the individual officers are entitled

to qualified immunity and that the city is entitled to summary judgment because White failed to

establish municipal liability. Defendants attached to their motion the affidavits of each named

officer and two EMTs. White opposed the motion, relying exclusively on his own affidavit. (ECF

No. 19) and Defendants filed a reply (ECF No. 20). White then filed a sur-reply (ECF No. 21),

withdrew it after Defendants moved to strike (ECF No. 22), then moved for leave to re-file the

sur-reply (ECF No. 24). Next, Defendants filed a motion to supplement their dispositive motion,

seeking to add a new argument that the claims against Officers Routhier and Filges should be

dismissed on statute of limitations grounds. (ECF No. 27.) White consented to the motion to

supplement but contested the merits of the statute of limitations argument. (ECF No. 28.)




                                                 6
         Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 7 of 21



       II.     Legal Standard

       Defendants style their motion as a motion to dismiss or for summary judgment, and both

Defendants and White rely on exhibits outside of the pleadings in their briefing. Under Federal

Rule of Civil Procedure 12(d), a Court faced with a motion styled in this manner has discretion to

treat the motion as a motion for summary judgment, subject to a plaintiff’s objection. See Costley

v. City of Westminster, Civ. No. GLR-16-1447, 2017 WL 35437, at *3–4 (D. Md. Jan. 4,

2017), aff’d sub nom. Costley v. Steiner, 689 F. App’x 753 (4th Cir. 2017). White has not objected

to pre-discovery summary judgment or filed an affidavit pursuant to Rule 56(d) seeking the

opportunity to engage in discovery prior to a decision. See Harrods Ltd. v. Sixty Internet Domain

Names, 302 F.3d 214, 244 (4th Cir. 2002) (The nonmovant “cannot complain that summary

judgment was granted without discovery unless that party had made an attempt to oppose the

motion on the grounds that more time was needed for discovery.”) (quoting Evans v. Technologies

Applications & Service Co., 80 F.3d 954, 961 (4th Cir. 1996)). As such, the Court will treat the

motion as one for summary judgment.

       Federal Rule of Civil Procedure 56(a) establishes that “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The Court must “view the evidence in the light

most favorable to[] the nonmovant, and draw all reasonable inferences in her favor without

weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med.

Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). However, “the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48 (1986) (emphasis in original). Therefore “[a] party opposing a


                                                7
           Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 8 of 21



properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of his pleadings,’ but rather must ‘set forth specific facts showing that there is a genuine

issue for trial.’” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir.

2003) (quoting former Fed. R. Civ. P. 56(e)). A dispute of material fact is only “genuine” if

sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict for

that party. Anderson, 477 U.S. at 249–50.

         III.     Analysis

         Preliminarily, the Court denies White’s motion for leave to file a sur-reply. Although the

Court has discretion to permit sur-replies under Local Rule 105.2(a), they “are generally

disfavored” outside of rare instances in which a movant raises new arguments in a reply brief.

EEOC v. Freeman, 961 F. Supp. 2d 783, 801 (D. Md. 2013), aff’d in part sub nom. E.E.O.C. v.

Freeman, 778 F.3d 463 (4th Cir. 2015). White has not identified any arguments newly raised on

reply or any other unusual circumstances justifying a sur-reply. As such, the motion is denied.3

         Second, the Court grants Defendants’ motion for leave to supplement their dispositive

motion by adding the argument that the claims against Officers Filges and Routhier should be

dismissed on statute of limitations grounds. (ECF No. 27.) Defendants point out that addressing

this affirmative defense now will serve the interests of judicial economy, and White has consented

to the motion to supplement. (See Opp’n. Mot. to Supplement at 2, ECF No. 28.) The Court agrees

that addressing statute of limitations issues at this phase is most efficient, and accordingly will

consider the statute of limitations defense along with the other arguments raised by Defendants.

         Moving to the substance of the arguments, the Court will first address Defendants’ statute

of limitations defense regarding the claims against Officers Filges and Routhier. The Court will


3
  However, to the extent that the purpose of the sur-reply is to remedy alleged deficiencies in Mr. White’s attestation
to his affidavit, the Court finds that the affidavit conforms with the requirements of Local Rule 601.3 (D. Md. 2018).

                                                          8
         Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 9 of 21



next turn to Defendants’ argument that Officer McKoy is entitled to summary judgment on

qualified immunity grounds, then to their argument regarding the City’s liability.

               A. Statute of Limitations Argument as to Officers Filges and Routhier

       Summary judgment will be granted to Officers Filges and Routhier. Though it is the policy

of the Fourth Circuit and the preference of this Court that disputes be decided on their merits

whenever the law permits, the statute of limitations and relevant precedent preclude White from

proceeding against Officers Filges and Routhier.

       Because Section 1983 does not include a statute of limitations, “courts borrow the statute

of limitations from the most analogous state-law cause of action.” Owens v. Baltimore City State’s

Attorneys Office, 767 F.3d 379, 388 (4th Cir. 2014). In Maryland, the applicable limitations period

is three years. See id. (citing Md. Code Ann., Cts. & Jud. Proc. § 5-101). Here, it is uncontested

that White’s Section 1983 claims accrued on October 17, 2015, when all the alleged violations

occurred. White did not name Officers Filges and Routhier in his timely October 17, 2018

Complaint. Instead, he named those Defendants in the Amended Complaint filed on April 8,

2019—nearly six months after the three-year statute of limitations had expired. Therefore, on their

face, the claims against these Defendants are untimely.

       However, White argues that under Federal Rule of Civil Procedure 15(c)(1)(C), his claims

against Officers Filges and Routhier “relate back” to the timely original Complaint. Rule

15(c)(1)(C) provides:

       [A]n amendment to a pleading relates back to the date of the original pleading when
       . . . the amendment changes the party or the naming of the party against whom a
       claim is asserted . . . if, within the period provided by Rule 4(m) for serving the
       summons and complaint, the party to be brought in by amendment: (i) received
       such notice of the action that it will not be prejudiced in defending on the merits;




                                                9
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 10 of 21



       and (ii) knew or should have known that the action would have been brought against
       it, but for a mistake concerning the proper party’s identity.

White contends that Rule 15(c)(1)(C) permits relation back here because: (1) White included

placeholder “Officer John Doe” Defendants in the original Complaint and is merely “correcting”

the names of those Defendants by substituting in Officers Filges and Routhier; (2) Officers Filges

and Routhier were effectively notified of this lawsuit in April of 2016 when White gave notice of

his potential claims to the City; and (3) Officers Filges and Routhier are represented by the same

counsel as Officer McKoy and the City, and therefore received notice of White’s claims at the

same time as those Defendants did.

       Both Circuit precedent regarding “John Doe” substitutions and the specific facts of this

case weigh heavily against White. In Locklear v. Bergman & Beving AB, the Fourth Circuit

recognized “the weight of federal case law holding that substitution of named parties for ‘John

Doe’ defendants does not constitute a mistake pursuant to Rule 15[.]” 457 F.3d 363, 367 (4th Cir.

2006). Then, sitting en banc in Goodman v. Praxair, Inc., the Fourth Circuit reiterated this view

regarding “John Doe” substitutions even as it emphasized that the issue of the defendant’s notice

sits at the core of the 15(c)(1)(C) inquiry. 494 F.3d 458 (4th Cir. 2007). The Fourth Circuit

expressly stated that “while parsing among different kinds of mistakes does not typically aid

application of [Rule 15], naming Doe defendants self-evidently is no ‘mistake[.]’” Id. at 471. This

authority is not readily distinguishable. Though some courts have found that the Supreme Court’s

decision in Krupski v. Costa Crociere S. p. A., 560 U.S. 538 (2010) indicates that Rule 15(c)(1)(C)

allows “John Doe” substitutions to relate back, the Fourth Circuit has not endorsed this reading

and multiple circuit courts have explicitly rejected it. See, e.g., Heglund v. Aitkin City, 871 F.3d

572 (8th Cir. 2017); Hogan v. Fischer, 738 F.3d 509 (2d Cir. 2013).




                                                10
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 11 of 21



       Further, this is not a case in which the plaintiff’s diligence in providing notice to the “John

Doe” defendant within the presumptive Rule 4(m) 90-day period for the completion of service

might support an exception. As noted above, White did not provide notice of this lawsuit to

Defendants Filges and Routhier until August 23, 2019—more than 300 days after the expiration

of the statute of limitations period. And though White did inform the City that he was considering

legal action in April of 2016, this notice to the City of a potential lawsuit cannot be construed as

“notice of the action” to Officers Filges and Routhier under 15(c)(1)(C). See Thompson v. Dollar

Tree Stores, Inc., Civ. No. PWG-17-3727, 2019 WL 414881, at *4 (D. Md. Feb. 1, 2019)

(explaining “notice of a possible claim does not provide notice of the actual litigation”); Williams

v. Dix, Civ. No. ELH-17-2381, 2018 WL 6831165, at *4 (D. Md. Dec. 27, 2018) (rejecting

argument that similar letter established notice to John Doe officers).

       The Court recognizes the apparent tension between the Court’s decision to excuse White’s

delay in serving the Defendants named in the original Complaint and the Court’s finding that it

cannot excuse the delay in identifying and serving Officers Filges and Routhier. But under the

above-discussed law, allowing the John Doe substitution would simply be a bridge too far—

beyond the bounds of the Court’s discretion. Accordingly, summary judgment will be granted.

               B. Claims Against Officer McKoy

       Summary judgment will also be granted to Officer McKoy. Preliminarily, White’s official

capacity claims against Officer McKoy will be dismissed as duplicative of his Monell claim against

the City. An official capacity claim against an agent of a government entity is “in all respects other

than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473 U.S. 159, 166

(1985). Where, as here, a plaintiff has both sued the agent in his official capacity and directly sued

the responsible entity, an official capacity claim against the agent “should be dismissed as



                                                 11
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 12 of 21



duplicative.” Love-Lane v. Martin, 355 F.3d 766, 783 (4th Cir. 2004); see also Grim v. Baltimore

Police Dep’t, Civ. No. ELH-18-3864, 2019 WL 5865561, at *16 (D. Md. Nov. 8, 2019)

(dismissing official capacity claim as “redundant” where plaintiff sued responsible entity as well).

       Moving to the individual capacity claims, the Court will grant summary judgment to

Officer McKoy on the grounds that he is entitled to qualified immunity on both the unlawful

seizure and excessive force claims. Qualified immunity protects a government official from civil

liability “unless the official’s conduct violated a clearly established constitutional right.” Pearson

v. Callahan, 555 U.S. 223, 232 (2009). To determine whether an official is entitled to qualified

immunity, the Court asks (1) “whether a constitutional violation occurred” and (2) “whether the

right violated was clearly established” at the time of the alleged violation under then-prevailing

circuit law. Melgar ex rel. Melgar v. Greene, 593 F.3d 348, 353 (4th Cir. 2010). Under the second

prong, “[w]hat matters is that it would be clear to a reasonable officer that his or her conduct was

unlawful in the particular situation that he or she confronted.” Livingston v. Kehagias, 803 F.

App’x 673 (4th Cir. 2020) (citations omitted). In evaluating a claim of qualified immunity at the

summary judgment stage, the Court views the facts and inferences drawn from those facts in the

light most favorable to the nonmovant. See Graham v. Gagnon, 831 F.3d 176, 184 (4th Cir. 2016).

                       1. Unlawful Seizure

       Starting with the unlawful seizure claim, Officer McKoy is entitled to qualified immunity

because he, Officer Routhier, and the EMTs on the scene made specific observations that led them

to credit Mrs. White’s report and believe that Mr. White was suffering from a mental disorder that

rendered him a danger to his family. It is well established that the Fourth Amendment prohibits

“random or baseless detention of citizens for psychological evaluations.” Gooden v. Howard City,

Maryland, 954 F.2d 960, 968 (4th Cir. 1992). As such, to lawfully undertake a mental health



                                                 12
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 13 of 21



seizure, “an officer must have probable cause to believe that the individual posed a danger to

[him]self or others.” S.P. v. City of Takoma Park, 134 F.3d 260, 266 (4th Cir. 1998). Though the

Fourth Circuit has noted the “lack of clarity” in the law governing mental health seizures, it has

explained that “officers have probable cause to seize a person for a psychological evaluation when

‘the facts and circumstances within their knowledge and of which they had reasonably trustworthy

information were sufficient to warrant a prudent man’ to believe that the person poses a danger to

himself or others.” Cloaninger ex rel. Estate of Cloaninger v. McDevitt, 555 F.3d 324, 334 (4th

Cir. 2009) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)).

       The Fourth Circuit has repeatedly emphasized that a core component of the probable cause

inquiry in the mental health seizure context is the presence or absence of an independent

investigation by law enforcement. The Fourth Circuit’s decisions in Bailey v. Kennedy, 349 F.3d

731 (4th Cir. 2003) and S.P. v. City of Takoma Park, 134 F.3d 260, are particularly instructive.

Both cases involved challenges to police officers’ decisions to seize a plaintiff based on a third-

party’s report that the plaintiff was suicidal. In Bailey, the Fourth Circuit held that the officers

were not entitled to qualified immunity in relation to the seizure, since the facts on summary

judgment indicated that the officers’ own observations provided no evidence supporting the third-

party’s claim that the plaintiff intended to harm himself. In City of Takoma Park, by contrast, the

Fourth Circuit held “as a matter of law that the officers had probable cause to believe that there

was a clear and imminent danger” justifying a seizure, because when the officers interviewed the

plaintiff, she made certain concerning comments to the effect that she wished she could disappear,

and “the officers perceived [her] to be evasive and uncooperative.” 134 F.3d at 268, 273. In

subsequent cases, the Fourth Circuit has built upon this framework and continued to focus on the

issue of whether officials’ own observations provide independent verification for a third-party’s



                                                13
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 14 of 21



report. See, e.g., Raub v. Campbell, 785 F.3d 876 (4th Cir. 2015) (granting qualified immunity to

mental health professional whose commitment decision was based on own observations);

Cloaninger, 555 F.3d at 333 (granting qualified immunity because “defendants had much more

information available to them than the mere 911 call in Bailey”).

       Here, it is uncontested that White’s wife reported to Officer McKoy: (1) that White was

acting erratically and had been making highly concerning statements regarding the imminent end

of the world and deaths of his family members; (2) that she believed PCP use was a cause of his

unusual behavior; and (3) that she was concerned that in his distressed state, he represented a

danger to her children. Likewise, it is undisputed that unlike the neighbor in Bailey, Mrs. White

knew her husband well and was at the White residence to speak with the police in person when

they arrived. Additionally, it is uncontested that Officer McKoy, Officer Routhier, and two EMTs

personally interviewed White before the police attempted to seize him. Each officer and EMT

reports perceiving worrying symptoms indicative of severe psychological distress and PCP use.

And importantly, though White disputes the accuracy of the officers’ and EMTs’ perception that

he was sweating profusely, failing to answer questions, and otherwise displaying symptoms

associated with PCP use, his affidavit does not dispute that they observed him making highly

concerning statements regarding the impending end of the world and deaths of members of the

White household. Viewing the facts in the light most favorable to White and accepting that he

was not actually sweating profusely or exhibiting symptoms of PCP use, the combination of his

wife’s report and his own statements to the officers and EMTs still make this factual scenario much

more akin to City of Takoma Park than Bailey. A reasonable police officer in Officer McKoy’s

position would have believed he had probable cause to affect a seizure.




                                                14
          Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 15 of 21



         In his opposition, White raises a legal challenge to the applicability of the statute upon

which Officer McKoy relied for authority to affect the seizure. Officer McKoy seized White

pursuant to Md. Code Ann., Health-Gen § 10-622, which authorizes a peace officer to bring an

individual for an emergency evaluation if the officer has “reason to believe that the individual: (1)

[h]as a mental disorder; and (2) [p]resents a danger to the life or safety of the individual or of

others.” White argues that because Officer McKoy believed his concerning behavior may have

been a result of PCP use, Officer McKoy cannot have believed he had a “mental disorder” under

the statute. At the core of White’s argument is the legal theory that a mental disorder must be

caused by “internal stimuli,” as opposed to “intoxication.” (Opp’n Mot. to Dismiss at 11).

         The problem with White’s argument is that he does not cite any on-point authority in

support of his interpretation of the term “mental disorder,” and neither the text of the statute nor

the Maryland caselaw appears to support his theory. The “emergency evaluations” statute itself

simply defines “mental disorder” to mean:

         behavioral or other symptoms that indicate: (i) To a lay petitioner who is submitting
         an emergency petition, a clear disturbance in the mental functioning of another
         individual; and (ii) To [a health professional] at least one mental disorder that is
         described in [the] American Psychiatric Association’s “Diagnostic and Statistical
         Manual--Mental Disorders[.]”

Md. Code Ann., Health-Gen § 10-620.4 This definition does not clearly imply the distinction

between internally and externally caused disturbances in mental functioning advocated by White.

Further, Maryland Courts interpreting § 10-622 have treated “substance-induced psychosis”

caused by PCP use as a mental disorder. See J.H. v. Prince George’s Hosp. Ctr., 165 A.3d 664,

672 (Md. Ct. Spec. App. 2017). Accordingly, a reasonable officer in Officer McKoy’s position


4
 White effectively ignores this definition, focusing instead on the generally applicable definition of “mental
disorder” in Md. Code Ann., Health-Gen. § 10-101. But Section 10-620 clearly establishes that the term “mental
disorder” has a specific meaning in the context of emergency evaluations, and at any rate, the definition in Section
10-101 does not clearly exclude substance-induced mental disturbances either.

                                                         15
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 16 of 21



would have no cause to believe that the source of White’s apparent mental disturbance would

affect his authority to seize White for evaluation.

       The Court notes that, construing the facts in Mr. White’s favor, there is substantial evidence

that Mrs. White, the officers, and the EMTs were wrong to think Mr. White was suffering from a

mental disorder and posed a threat to his family. It is undisputed that Mr. White tested negative

for PCP and was cleared to leave the Meritus Medical Center the morning after the events at issue.

The Court also acknowledges the real possibility that, primed by Mrs. White’s report, the officers

and EMTs on the scene misinterpreted behaviors attributable to Mr. White’s fear at being

surrounded by police as signs of a dangerous mental break, and misunderstood the import of

White’s statement’s regarding the end of the world. However, the Fourth Circuit has been very

clear that even an officer who makes a mistake regarding the necessity of a mental health seizure

is entitled to qualified immunity so long as a reasonable officer would believe the seizure

necessary. See Gooden, 954 F.2d at 966 (granting qualified immunity even though it was agreed

“that the officers made a mistake” in believing the plaintiff was suffering from a mental disorder).

Thus, Officer McKoy is entitled to summary judgment on qualified immunity grounds.

                       2. Excessive Force

       Likewise, Officer McKoy is entitled to qualified immunity on the excessive force claim.

While White has presented evidence that Officer Filges used excessive force, he has not presented

evidence supporting a finding that Officer McKoy did so as well.

       “The Fourth Amendment’s bar on unreasonable seizures prohibits the use of excessive

force by a police officer in effectuating an arrest.” Harris v. Pittman, 927 F.3d 266, 272 (4th Cir.

2019). “Whether a use of force is excessive is an objective inquiry, based on . . . ‘the severity of

the crime at issue, whether the suspect poses an immediate threat to the safety of the officers or



                                                 16
         Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 17 of 21



others, and whether [the suspect] is actively resisting arrest or attempting to evade arrest by

flight.’” Livingston, 803 F. App’x 673 (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).

“The extent of the plaintiff’s injury is also a relevant consideration.” Jones v. Buchanan, 325 F.3d

520, 527 (4th Cir. 2003).

       Taking into account the above factors, the circumstances called for sufficient force to

enable the officers to complete their seizure without risking undue harm to White. White has not

been accused of any crime, which militates against the use of force. See Estate of Armstrong ex

rel. Armstrong v. Vill. of Pinehurst, 810 F.3d 892, 901 (4th Cir. 2016) (Where no criminal conduct

is suspected, and the justification for the seizure “is preventing harm to the subject of the seizure,

the government has little interest in using force to effect that seizure.”). Likewise, there is nothing

in the record to indicate that White had weapons in the house, or that he threatened the police.

However, White did resist the officers’ attempt to seize him by straightening his arms, then keeping

his arms under his body. Undisputedly, White is also a large and strong man, whom the officers

struggled to control. Additionally, Officer McKoy believed, based on Mrs. White’s report and his

own observations, that White did pose some danger to himself and his family.

       Weighing Officer McKoy’s conduct against these factors and construing the facts in the

light most favorable to White, Officer McKoy’s use of force was reasonable under the

circumstances. After determining that White needed to be seized for an evaluation and failing to

convince White to voluntarily accompany the EMTs, Officers McKoy and Routhier attempted to

pull White out of his chair and bring his arm behind his back. When White pulled his arms away,

Officer McKoy and Officer Routhier pulled White to the ground by his arms and pants. The

officers then attempted to pull White’s hands behind his back for some time, but were unable to

do so until Officer Filges tasered White. There is no allegation that Officer McKoy himself struck



                                                  17
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 18 of 21



White, tasered him, or took aggressive measures beyond attempting to gain control over White’s

hands. Importantly, there is also no allegation that Officer McKoy caused White any physical

injury. C.f. Jones v. Ashford, Civ. No. TDC-14-3639, 2017 WL 221783, at *6 (D. Md. Jan. 18,

2017) (noting lack of injury weighs against a finding of excessive force and compiling

cases), aff’d, 691 F. App’x 113 (4th Cir. 2017). Given these facts, Officer McKoy is entitled to

qualified immunity on the excessive force claim. C.f. Estate of Armstrong, 810 F.3d 892 (granting

qualified immunity to officers who used much more force to overcome nonviolent resistance to a

mental health seizure).

               C. Claims Against the City of Hagerstown

       Summary judgment will be denied as to White’s excessive force claim against the City of

Hagerstown. White has provided evidence supporting a finding that Officer Filges violated his

rights by tasering him, and that the City’s policies caused Officer Filges to do so.

       Under Monell v. Dept. of Soc. Servs. of City of New York, 436 U.S. 658 (1978), to establish

a 42 U.S.C. § 1983 claim against a municipality, a plaintiff must both prove that an agent of the

municipality violated their rights, “and prove the existence of an official policy or custom that is

fairly attributable to the municipality and that proximately caused the deprivation of their

rights.” Jordan by Jordan v. Jackson, 15 F.3d 333, 338 (4th Cir. 1994). A culpable policy,

practice, or custom can arise in four ways:

       (1) through an express policy, such as a written ordinance or regulation; (2) through
       the decisions of a person with final policymaking authority; (3) through an
       omission, such as a failure to properly train officers, that ‘manifest[s] deliberate
       indifference to the rights of citizens’; or (4) through a practice that is so ‘persistent
       and widespread’ as to constitute a ‘custom or usage with the force of law.’

Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (alterations in original) (quoting Carter v. Morris,

164 F.3d 215, 217 (4th Cir. 1999)).



                                                  18
         Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 19 of 21



       Construing the facts in the light most favorable to White, he has provided sufficient

evidence on both prongs of the Monell inquiry to support a finding in his favor. Starting with the

first prong, White has provided sufficient evidence to establish that Officer Filges did indeed

violate his rights by twice using his taser on White. The Fourth Circuit’s decision in Estate of

Armstrong, 810 F.3d 892, is instructive. In that case, the Fourth Circuit found the use of a taser in

the course of a lawful mental health seizure to constitute excessive force, even though the seized

individual was non-violently resisting by “clinging to a post.” Id. at 901. The Fourth Circuit

concluded “that taser use is unreasonable force in response to resistance that does not raise a risk

of immediate danger.” Id. at 905. Construing the facts in White’s favor for the purposes of

summary judgment, the record shows that Officer Filges tasered him while he was nonviolently

resisting arrest and did not pose an immediate danger to anyone. Therefore, White has provided

sufficient evidence to establish that an agent of the City violated his rights.

       The closer question is whether White has provided sufficient evidence of the necessary

“direct causal link between a municipal policy or custom” and Officer Filges’ allegedly unlawful

action. City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989). White claims Officer Filges’

use of his taser was consistent with and caused by official Hagerstown Police Department policies,

including its “Less Lethal Weapons” and “Use of Force” policies. (Am. Compl. ¶¶ 86–92.) These

policies appear to have authorized the use of tasers on individuals who are “actively resisting” by

“maintaining a posture of noncompliance” or “stiffening [their] arms.” (Use of Force Policy at 2–

3, Compl. Ex. 4, ECF No. 1-5.) These policies also authorized taser use to “control persons whose

attempt to prevent a lawful arrest or custody puts officers and themselves at risk of physical

injury.” (Less Lethal Force Policy at 3–5, Compl. Ex. 2, ECF No. 1-3.) White argues that these

policies could have caused Officer Filges to unlawfully use his taser on White. White also



                                                  19
        Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 20 of 21



identifies three other incidents in which HPD officers allegedly used “less lethal weapons,”

including tasers, in a manner that was allegedly consistent with the aforementioned policies but

also allegedly constituted excessive force. (Am. Compl. ¶¶ 93–97.)

       Defendants’ briefing does not address the sufficiency of White’s evidence regarding

causation. Instead, Defendants argue that the policies at issue are not inconsistent with the Fourth

Circuit case law on taser use predating October 17, 2015. This argument is inapposite, since

“[u]nlike public officials, municipalities do not enjoy qualified immunity [and as such,] claims

against municipalities are measured against current law, without regard to whether municipalities’

obligations were clearly established at the time of the alleged violations.” Owens, 767 F.3d at 402

(citing Owen v. City of Independence, 445 U.S. 622 (1980)). Therefore, the question is whether

the Use of Force and Less Lethal Force policies caused Officer Filges to use excessive force, not

whether those policies were facially unconstitutional in 2015.

       As the movant, it is the City’s burden to show that it is “entitled to judgment as a matter of

law” under Rule 56. Given the strength of White’s evidence of a violation and the City’s failure

to argue the causation issue, pre-discovery summary judgment on the Monell claim is unwarranted.

       IV.     Conclusion

       For the foregoing reasons, an order shall enter denying White’s motion for leave to file a

sur-reply, granting Defendants’ motion to supplement, granting summary judgment to Officers

Filges, Routhier, and McKoy, denying summary judgment to the City of Hagerstown, and denying

Defendants’ request for bifurcation as moot.




                                                20
       Case 1:18-cv-03232-JKB Document 30 Filed 06/05/20 Page 21 of 21



DATED this 5th day of June, 2020.

                                          BY THE COURT:


                                                       /s/

                                          James K. Bredar
                                          Chief Judge




                                     21
